Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being  by Skoworodko (US 4570319).

Regarding claim 1, Skoworodko teaches, A joint dismounting tool, including: a frame body corresponds to the bridge member (2, Fig.1), including a base portion corresponds to the bar (6, Fig.1) and two arm portions (8, Fig.1), the base portion having an assembly hole (10, Fig.1) along an axis ( perpendicular to the center of the base 6, Fig.1) thereof, the two arm portions (8, Fig.1) being spacingly connected (see Fig.1),  to the base  portion and respectively extending axially (2:25-30); a pulling assembly (correspond to the rod and the pullet member), including a driving rod corresponds to the bolt (12, Fig.1) and a cup member corresponds to the puller member (15, Fig.1), the driving rod (12, Fig.1) being movably disposed through the assembly hole corresponds to the hole (10, Fig.1, 2:25-30), the cup member (15, Fig.1) being disposed between the two arm portions (8, Fig.1), connected to the driving rod (12, Fig.1) and swingable relative to the axis (2:40-50) , the cup member (15, Fig.1) including a cup top 

    PNG
    media_image1.png
    658
    526
    media_image1.png
    Greyscale


Regarding claim 2, Skoworodko  teaches all the limitation of claim 1, and further teaches wherein, wherein the cup top corresponds to the crux (23, Fig.1), a cup body corresponds to (20, Fig.2) and (18, Fig.1) and the driving rod (12, Fig.1) have a first distance corresponds to (the top bore wall 24, Fig.1 is adapted to receive the shaft 12, Fig.) therebetween on an extension direction of the axis to form a first allowance space corresponds to the vertical space.
Regarding claim 13, Skoworodko teaches all the limitations of claim 1 and further teaches, wherein the cup member further includes two slideways (26, Fig.1), the two slideways (26, Fig.1) are disposed on the cup body (20, Fig.1)  and extend in a direction parallel to the axis, the two arm portions (8, Fig.1) are respectively inserted in the two slideways (26, Fig.1), on a direction perpendicular to the axis, a distance between the arm portion (26, Fig.1) and the axis is greater than a distance between a bottom wall of the slideway and the axis, and the arm portion and the bottom wall of the slideway have a third allowance space therebetween.


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Skoworodko (US 4570319) as applied to claim 1 above, and further in view of Evans (US 1069539).

Regarding claim 4, Skoworodko teaches, all the limitation of claim 1 as stated above, however Skoworodko does not disclose a connecting member.

Evans discloses ad device for applying a metal clamp including a clamping arm a torque driving rod, and an inverted u-shaped follower, Evans teaches, wherein the pulling assembly further includes a connecting member corresponds to the screw (23, Fig.2), the connecting member(23, Fig.3)  includes a head portion and a body portion corresponds to the (the screw inherently includes a head and body portions, see Fig.2, Evans), the cup top has a through hole (20, Fig.1)  along the axis, the body portion corresponds to the body portion of the screw (23, Fig.3) is disposed from the interior space and through the through hole (20, Fig.1) to be connected to the driving rod (12, Fig.2), the head portion of screw (23, Fig.3) interferes with the cup top on the extension direction of the axis, a radial dimension of the head portion is greater than a radial dimension of the body portion corresponds to the screw 23 , a hole dimension of the through hole (20, Fg.2) is smaller than a rod dimension of the driving rod (18, Fig.2), and the hole dimension of the through hole (20, Fig.2) is greater than the radial dimension of the body portion of screw (23, Fig.2) to form a second allowance space therebetween. Both the device of Skoworodko and Evans are push pull devices, with pulling and pushing mechanism. It would been obvious for one ordinary skillet in the art before the filling date of the present invention to modify the one rod connecting mechanism of the device of Skoworodko by a simple addition of a connecting device to obtain a predictable result of a push pull device where the connecting device hole the pulling member (2:45-51).

    PNG
    media_image2.png
    566
    727
    media_image2.png
    Greyscale


Regarding claim 5, Skoworodko teaches all the limitation of claim 2, however Skoworodko does not explicitly specify the connecting member from the driving rod.

Evans discloses ad device for applying a metal clamp including a clamping arm a torque driving rod, and an inverted u-shaped follower, Evans teaches, wherein the pulling assembly further includes a connecting member corresponds to the screw (23, Fig.3), the connecting member(23, Fig.2)  includes a head portion and a body portion corresponds to the (the screw inherently includes a head and body portions, see Fig.2, Evans), the cup top has a through hole (20, Fig.1)  along the axis, the body portion corresponds to the body portion of the screw (23, Fig.2) is disposed from the interior space and through the through hole (20, Fig.1) to be connected to the driving rod (12, Fig.2), the head portion of screw (23, Fig.2) interferes with the cup top on the extension direction of the axis, a radial dimension of the head portion is greater than a radial dimension of the body portion corresponds to the screw 23 , a hole dimension of the through hole (20, Fg.2) is smaller than a rod dimension of the driving rod (18, Fig.2), and the hole dimension of the through hole (20, Fig.2) is greater than the radial dimension of the body 

Regarding claim 6, Skoworodko as modified by Evans teaches all the limitation of claim 5, as stated above, Skoworodko in conjunction of Evans further discloses, the claimed invention wherein a difference between a radius of the through hole (20, Fig.2) and a radius of the body portion of screw (23, Fig.2) is a second distance, except for (is between 0.5 and 2.). It would have been obvious to one having ordinary skill in the art at the time the invention was made to (customize the distance to be between 0.5 and 2), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A) In re Aller, 105 USPQ 233.

	Regarding claim 7, Skoworodko as modified by of Evans teaches all the limitations of claim 4 as stated above, Skoworodko  further teaches, wherein the cup top further has a receiving groove corresponds to the extension of the hole (24 into the bracing member 22, Fig.1), on the extension direction of the axis, the receiving groove corresponds to the extension of the hole (24 into the bracing member 22, Fig.1) is communicably disposed between the through hole (24, Fig.) and the interior space corresponds to the pulling surface (24 into the bracing member 24, Fig.1) and the head portion is wholly buried within the receiving groove.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skoworodko (US 4570319).

Regarding claim 3, Skoworodko teaches all the limitation of claim 2, further discloses the claimed invention except for (distance is between 0.5mm and 20mm). It would have been obvious to one having ordinary skill in the art at the time the invention was made to (modify the distance as required), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A) In re Aller 105 USPQ 233.

Regarding claim 14, Skoworodko teaches all the limitations of claim 13 and further teaches, wherein the arm portion (8, Fig.1) and the bottom wall of the slideway have a third distance therebetween, except  for (and a ratio of the third distance to the second distance is between 0.4 and 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to (make a ratio of the third distance to the second distance is between 0.4 and 1), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A) In re Aller, 105 USPQ 233.

Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skoworodko in view of Evans  as applied to claims 2 and 7 above, and further in view of Rosan (US 4534101) .

Regarding claim 8, the combination of Skoworodko and Evans teaches all the limitations of claim 7 as stated above, however the combination failed to explicitly disclose a cover member.

Rosan teaches a self-lock nut include a locking ring , a connecting nut and a rod, the assembly of the is received in a groove, Rosan  further teaches, wherein the pulling assembly further includes a cover member corresponds to the locking ring (10, Fig.1 ), and the cover member (10, Fig.1 ) covers on the receiving groove corresponds to the bore (31, Fig.1) the head portion corresponds the head (12, Fig.1), the lock ring with variable serration engages in the bore so as to prevent rotation of the fastening device (1:51-56). The modified device of Skoworodko by Evans and the self-locking nut and bolt assembly in a bore of Rosan are analogous as they both an accommodating mechanisms for threaded rod. Therefore it would have been obvious for one of the ordinary skilled in the art before the filling date of the present invention to incorporate the dust cover of Rosan by a simple addition receivable  into the tapered throughbore Skoworodko  as modified by Evans to obtain the predictable result of a device capable of preventing rotation of the fastening device.

    PNG
    media_image3.png
    564
    541
    media_image3.png
    Greyscale

Regarding claim 9, Skoworodko as modified by Evan, further in view of Rosan, teaches all the limitations of claim 8, Rosan,  further teaches wherein the cover member (10, Fig.1 of Rosan ) is detachably disposed on the cup top corresponds to the groove (31, Fig.1 of Rosan).

Regarding claim 10, Skoworodko as modified by Evan, further in view of Rosan  teaches all the limitations of claim 8, the combination   further teaches wherein the cover member includes a block portion corresponds to the block ring  (16, Fig.1 of Rosan)) and an annular flange corresponds to the cylinder (11, Fig.1 or Rosan), the annular flange is laterally connected to the block portion (16, Fig.1 of Rosan, the block portion (16, Fig.1 of Rosan) covers an opening of the receiving groove (32, Fig.1 of Rosan on the extension direction of the axis, and the annular flange (11, Fig.1) is configured to be embedded into the receiving groove to laterally abuts against a wall portion (30, Fig.1 of Rosan) of the receiving groove (31. Fig.1).


Regarding claim 11, Skoworodko as modified by Evan, further in view of Rosan  teaches all the limitation of claim 10,  Further teaches , wherein the annular flange (20, Fig.1) includes a main body (21, Fig.1) and at least one abutting mechanism (22, Fig.1) , the abutting mechanism (22, Fig.1) includes  an abutting member (see annotation) and an open slot (see annotated Fig.1), the abutting member is connected to the main body (21, Fig.1), the open slot is disposed between the abutting member and the block portion (see annotated Fig.1), and the abutting member is elastically connected to the main body (21, Fig.1); wherein on a direction perpendicular to the axis, a biasing portion of the abutting member protrudes beyond the main body (21, Fig.1) to laterally abut against the wall portion (30, Fig.1) of the receiving groove (31, Fig.1). Both Zhu et.al. and Rosan teach cover mechanism received in a groove. It would have been obvious for one of ordinary skilled in the art to modify the cover member of Zhu et.al. in the modified device of Skoworodko  by Evans, by simple addition of the feature of the annular flange to obtain a cover member that possess an abutting mechanism for self-locking the connecting member into the throughbore for simple disassembly.

Regarding claim 12, Skoworodko as modified by Evan, further in view of Rosan teach all the limitation of claim 11 as stated above, further teaches, wherein the abutting member (see annotated Fig.1) further includes a stepped structure (see annotated fig.1) which is tapered, and the stepped structure is connected to the biasing portion and near the block portion.

Regarding claim 15, Skoworodko as modified by Evan, further in view of Rosan teach all the limitation of claim 12 as stated above, further teaches, wherein the cup top (18, Fig.1) and the driving rod (12, Fig.1) have a first distance therebetween on an extension direction of the axis to form a first allowance space; the first distance is between 0.5mm and 20mm; a difference between a radius of the through hole and a radius of the body portion is a second distance, and a ratio of the second distance to the first distance is between 0.5 and 2; the cup member (15, Fig.1) further includes two slideways (26, Fig.1), the two slideways (26, Fig.1) are disposed on the cup body and extend in a direction parallel to the axis, the two arm portions (8, Fig.1) are respectively inserted in the two slideways (26, Fig.1), on a direction perpendicular to the axis, a distance between the arm portion and the axis is greater than a distance between a bottom wall of the slideway (26, Fig.3A) and the axis, and the arm portion (8 Fig.1) and the bottom wall of the slideway (26, Fig.3A) have a third allowance space therebetween; the arm portion and the bottom wall of the slideway (26, Fig.1) have a third distance therebetween, and a ratio of the third distance to the second distance is between 0.4 and 1; as viewed in a direction perpendicular to the axis, the frame body (6, Fig.1) is upside-down U-shaped; the assembly hole is a threaded hole, and the driving rod (12, Fig.1) is movably screwed within the assembly hole; an end of each of the two arm portions (8, Fig.1) remote from the base portion is arc-shaped; the connecting member is detachably screwed with the driving rod; the pulling assembly further includes a pad, and the pad (on 23, Fig.2 .
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Rowe (US 9737981) discloses a press pull tool including a frame body a base portion and a puller member composed of a cup and a driving rod.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084. The examiner can normally be reached 07:30 AM - 05:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/N.N.O./Examiner, Art Unit 3723      

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723